DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               BOYNTON OLD SCHOOL PARTNERSHIP, LLC,
                             Appellant,

                                     v.

                 CITY OF BOYNTON BEACH, FLORIDA,
                             Appellee.

                                No. 4D17-63

                           [December 7, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No. 50-2013-CA-
011391-XXXX-MB.

    David J. Sales and Daniel R. Hoffman of David J. Sales, P.A., Jupiter,
for appellant.

  Lyman H. Reynolds, Jr. and George P. Roberts, Jr. of Roberts
Reynolds Bedard & Tuzzio, PLLC, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.